              Case 18-80506                 Doc      Filed 10/05/20         Entered 10/05/20 13:56:55                          Desc Main
 Fill in this information to identify the case:          Document           Page 1 of 6

 Debtor 1              Lilian Remond
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                          Northern
 United States Bankruptcy Court for the: ______________________              IL
                                                                District of __________
                                                                             (State)
 Case number            18-80506
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the Lodge Series III
 Name of creditor: _______________________________________                                                           2
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          6964____ ____ ____
                                                         ____                            Must be at least 21 days after date       11        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          798.49
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                           New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         4.50
                                                  _______________%                     New interest rate:          3.50
                                                                                                                   _______________%

                                                             596.75
                   Current principal and interest payment: $ _______________                                                 559.92
                                                                                       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
            Case 18-80506                      Doc          Filed 10/05/20            Entered 10/05/20 13:56:55                     Desc Main
                                                                Document              Page 2 of 6

Debtor 1         Lilian Remond
                 _______________________________________________________                                               18-80506
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle Ghidotti
     Signature
                                                                                                Date    10/05/2020
                                                                                                        ____/_____/________




 Print:             Michelle Ghidotti
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
     Case 18-80506               Doc        Filed 10/05/20             Entered 10/05/20 13:56:55                     Desc Main
                                                Document                 BSI Financial
                                                                       Page   3 of 6 Services
                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                           Titusville PA 16354
                                                                           Toll Free: 800-327-7861
                                                                           Fax: 814-217-1366
                                                                           myloanweb.com/BSI




     August 21, 2020

      LILIAN REMOND
     670 S PEACE RD
     SYCAMORE IL 60178

                                                                                                   Loan Number:
                                                                                             Property Address: 670 S PEACE RD
                                                                                                          SYCAMORE IL 60178

     Dear LILIAN REMOND:

     Changes to Your Mortgage Interest Rate and Payments on 10/01/20

     Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 012 month(s) period during
     which your interest rate stayed the same. That period ends on 10/01/20, so on that date your
     interest rate and mortgage payment change. After that, your interest rate may change every 12
     month(s) for the rest of your loan term.


                                         Current Rate                                                    New Rate
                                     and Monthly Payment                                            and Monthly Payment
Interest Rate                             4.50000%                                                       3.50000%
Principal
                                            $     301.03                                                   $     343.27

Interest
                                            $     295.72                                                   $     216.65

Escrow (Taxes
and Insurance)                              $     238.57                                                   $     238.57

Total Monthly                                                                                           $ 798.49
                                            $     835.32
Payment                                                                                            due November 1, 2020



     Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a
     certain number of percentage points, called the “margin.” Under your loan agreement, your index
     rate is 0.14000% and your margin is 2.75000%. The 1 YEAR TREASURY is published Weekly in
     FEDERAL RESERVE.

     Licensed as Servis One, Inc. dba BSI Financial Services.

     BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
     discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
     that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
     demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
     such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                 Page 1 of 3
Case 18-80506               Doc        Filed 10/05/20             Entered 10/05/20 13:56:55                     Desc Main
                                           Document                 BSI Financial
                                                                  Page   4 of 6 Services
                                                                      314 S Franklin St. / Second Floor PO Box 517
                                                                      Titusville PA 16354
                                                                      Toll Free: 800-327-7861
                                                                      Fax: 814-217-1366
                                                                      myloanweb.com/BSI

Rate Limit(s): Your rate cannot go higher than 10.37500% over the life of the loan. Your rate can
change each 012 months by no more than 1.00000%. We did not include an additional 0.00000%
interest rate increase to your new rate because a rate limit applied. This additional increase may be
applied to your interest rate when it adjusts again on 00/00/00.

New Interest Rate and Monthly Payment: The table above shows your new interest rate and new
monthly payment. Your new payment is based on the 1 YEAR TREASURY, your margin, 2.75000%
your loan balance of $ 74281.47, and your remaining loan term of 168 months.


Prepayment Penalty: None

If You Anticipate Problems Making Your Payments:
      Contact the Customer Care Department at 1-1800-327-7861 as soon as possible.
      If you seek an alternative to upcoming changes to your interest rate and payment, the
        following options may be possible (most are subject to lender approval):
              Refinance your loan.
              Sell your home and use the proceeds to pay off your current loan.
              Modify your loan terms with investor.
              Payment forbearance temporarily gives you more time to pay your monthly
                payment.
      If you would like contact information for counseling agencies or program in your area, call
        the U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
        www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm, or the U. S. Consumer Finance Protection
        Bureau (CFPB) at http://www.consumerfinance.gov . If you would like to contact
        information for state housing finance agency, contact U.S. Consumer Finance Protection
        Bureau (CFPB) at http://www.consumerfinance.gov/mortgagehelp.


Should you have any questions regarding this notice, please reach out to PATTY VERA, you Single
Point of Contact for this loan, at 1-888-738-5873.

BSI Financial Services
314 S Franklin St, 2nd Floor
Titusville, PA 16354
NMLS # 38078; # 1195811

If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your
bankruptcy case or you have received a discharge of your personal liability for the obligation
identified in this letter, we may not and do not intend to pursue collection of that obligation from
you personally. If these circumstances apply, this notice is not and should not be construed to be a
Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                            Page 2 of 3
Case 18-80506               Doc        Filed 10/05/20             Entered 10/05/20 13:56:55                     Desc Main
                                           Document                 BSI Financial
                                                                  Page   5 of 6 Services
                                                                      314 S Franklin St. / Second Floor PO Box 517
                                                                      Titusville PA 16354
                                                                      Toll Free: 800-327-7861
                                                                      Fax: 814-217-1366
                                                                      myloanweb.com/BSI

demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise,
please also note that despite any such bankruptcy filing, whatever rights we hold in the property
that secures the obligation remain unimpaired.
                                                                                                                  GR-2003-07242017_CA08082014




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                            Page 3 of 3
   Case 18-80506         Doc      Filed 10/05/20      Entered 10/05/20 13:56:55           Desc Main
                                      Document        Page 6 of 6


                                    CERTIFICATE OF SERVICE
       On October 5, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        Nathan E Curtis
        ndil@geracilaw.com

        Joseph M D'Onofrio
        ndil@geracilaw.com

        Trustee
        Lydia Meyer
        ecf@lsm13trustee.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May


       On October 5, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
Debtor
Lilian Remond
670 S Peace Rd
Sycamore, IL 60178

U.S. Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
780 Regent St.
Suite 304
Madison, WI 53715

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May
